Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Group 1: Figures 1-36 and
 Group 2: Figures 37-40. 
The species are independent or distinct because they are different in design and functions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the search for each group requires different search queries. Furthermore, execution of a comprehensive search of all the claims in the instant application would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search for patentability determination would be unduly onerous. It is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Karen Oster on 08/24/2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,022,202. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘012 teaches the pending claims as follows:
‘202 teaches a system including a sensored ablation probe tip and a virtual stent (claim 1, lines 1-2), said sensored ablation probe tip for use in a tooth bud ablation procedure that results in tooth agenesis (lines 3-4), said sensored ablation probe tip capable for use with an ablation probe unit, said system comprising:  (a) said sensored ablation probe tip having a shaft having an insertion end for inserting into a tooth bud and a connection end for connecting said sensored ablation probe tip to said ablation probe unit (claim 1, lines 6-10), said sensored ablation probe tip having a center of ablation (line 11), said sensored ablation probe tip having a movement sensor (line 10);  (b) said virtual stent having a display (line 12), said sensored ablation probe tip being guidable at a pre-defined angle (lines 14-17) when used in conjunction with said virtual stent; and  (c) a representation of said sensored ablation probe tip being displayed on said display (lines 14-18), said sensored ablation probe tip being guidable (lines 14-16) at said pre-defined angle by virtual surgical guide angle markings (lines 12-13) displayed on said display;  wherein said center of ablation is capable of being within said tooth bud when said sensored ablation probe tip is guided at said pre-defined angle; said connection end of said sensored ablation probe tip being connectable to a hand piece (claim 4), said hand piece being a sensored hand piece, a representation of said sensored hand piece being displayed on said display (claim 4); said pre-defined angle being a three- dimensional angle (claim 2); said sensored ablation probe tip capable of being guidable at said three-dimensional pre-defined angle by virtual surgical guide angle markings displayed on said display; said sensored ablation probe tip being depth limited by stop information to a pre-defined depth (claim 1, lines 19-20), wherein said center of ablation is capable of within said tooth bud when said sensored ablation probe tip is guided at said pre- defined angle to said pre-defined depth; said stop information being provided by a virtual stop marking on said display (see claim 5); said sensored ablation probe tip being depth limited by stop information to a pre-defined depth, said stop information being provided by an indicator selected from the group consisting of:  (a) a visual indicator;  (b) an audible indicator;  (c) a tactile indicator; and  (d) a combination of at least two indicators selected from (a) - (c) (see claim 7); said sensored ablation probe tip having an extension stop structure between said center of ablation and an absolute tip at said insertion end of said sensored ablation probe tip, said extension stop structure being physical prevention of progression of said sensored ablation probe tip provided by interaction of said absolute tip with bone below or above said tooth bud (see claim 3); said pre-defined angle being based on information obtained from a volume scan image (see claim 8); said sensored ablation probe tip being depth limited by stop information to a pre-defined depth, said pre-defined depth being based on information obtained from a volume scan image (claim 9); said sensored ablation probe tip for at least partially ablating at least one tooth bud without ablating surrounding tissue (see claim 12).  

Claims 1, 6, 7, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,173,012. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘012 teaches the pending claims as follows:
‘012 teaches a system including a sensored ablation probe tip and a virtual stent (see claim 1 of ‘012), said sensored ablation probe tip capable for use in a tooth bud ablation procedure that results in tooth agenesis, said sensored ablation probe tip for use with an ablation probe unit, said system comprising:  (a) said sensored ablation probe tip having a shaft having an insertion end for inserting into a tooth bud and a connection end (cliam 1 lines 3-4) capable for connecting said sensored ablation probe tip to said ablation probe unit, said sensored ablation probe tip having a center of ablation (claim 1 line 6), said sensored ablation probe tip having a movement sensor (claim 1 line 4);  (b) said virtual stent having a display (claim 2), said sensored ablation probe tip capable being guidable at a pre-defined angle when used in conjunction with said virtual stent (lines 18-20 of claim 1); and  (c) a representation of said sensored ablation probe tip being displayed on said display (claim 5), said sensored ablation probe tip capable of being guidable at said pre-defined angle by virtual surgical guide angle markings displayed on said display (claim 2);  wherein said center of ablation is capable of within said tooth bud when said sensored ablation probe tip is guided at said pre-defined angle (intended use/functional limitation); said sensored ablation probe tip being depth limited by stop information to a pre-defined depth (claim 6), wherein said center of ablation is within said tooth bud when said sensored ablation probe tip is guided at said pre- defined angle to said pre-defined depth; said sensored ablation probe tip being depth limited by stop information to a pre-defined depth, said stop information being provided by a virtual stop marking on said display (claim 1);  said pre-defined angle being based on information obtained from a volume scan image (claim 6); said sensored ablation probe tip being depth limited by stop information to a pre-defined depth, said pre-defined depth being based on information obtained from a volume scan image (see claim 1 and 6).

Claims 1, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,298,255. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘012 teaches the pending claims as follows:
 ‘255 dislcoses  a system including a sensored ablation probe tip and a virtual stent (claim 1 lines), said sensored ablation probe tip for use in a tooth bud ablation procedure that results in tooth agenesis, said sensored ablation probe tip for use with an ablation probe unit, said system comprising:  (a) said sensored ablation probe tip having a shaft having an insertion end (claim 1, lines 3-5) for inserting into a tooth bud and a connection end for connecting said sensored ablation probe tip to said ablation probe unit, said sensored ablation probe tip having a center of ablation (line 5), said sensored ablation probe tip having a movement sensor (line 3);  (b) said virtual stent having a display (claim 2), said sensored ablation probe tip capable of being guidable at a pre-defined angle when used in conjunction with said virtual stent; and  (c) a representation of said sensored ablation probe tip being displayed on said display (claim 2), said sensored ablation probe tip capable of being guidable at said pre-defined angle by virtual surgical guide angle markings displayed on said display (claim 2);  wherein said center of ablation is capable of within said tooth bud when said sensored ablation probe tip is guided at said pre-defined angle; said sensored ablation probe tip being depth limited by stop information to a pre-defined depth, wherein said center of ablation is within said tooth bud when said sensored ablation probe tip is guided at said pre- defined angle to said pre-defined depth (see claim 1, lines 10-15); said sensored ablation probe tip being depth limited by stop information to a pre-defined depth, said stop information being provided by a virtual stop marking on said display (claims 1-2). 
Drawings
The replacement drawings (fig. 4) filed on 01/03/2022 has been acknowledged and entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are at least a computer system and a handpiece in order for the system to function as claimed. Currently a sensored ablation probe tip and a virtual stent/display being claimed; however, those two elements alone wouldn’t be able to guide the tip as claimed or display representation of the probe tip as claimed. 
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772